Citation Nr: 0707479	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  05-11 549	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability, claimed as chrondromalacia of the patella.  

2.  Entitlement to an initial (compensable) evaluation for 
scar, right thumb injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from May 1992 to October 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, wherein the RO denied service 
connection for right and left knee disabilities.  This appeal 
also stems from an April 2005 rating action, wherein the RO 
granted service connection for scar, right hand injury, and 
assigned an initial noncompensable evaluation, effective 
October 22, 2002.  

In March 2006, the veteran testified before the undersigned 
at a videoconference hearing.  A copy of the hearing 
transcript has been associated with the claims file.  


FINDINGS OF FACT

1.  A current bilateral knee disability, chondromalacia of 
the patella, is related to the veteran's period of active 
military service. 

2.  The service-connected scar of the right thumb is 
superficial and painful.


CONCLUSIONS OF LAW

1.  A bilateral knee disability, chrondromalaica of the 
patella, was incurred in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  The criteria for an initial 10 percent evaluation for 
service-connected scar of the right thumb have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Such notice must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).

As explained below, the Board has determined that the 
evidence currently of record is sufficient to substantiate 
the claim for service connection for bilateral knee 
disability, chrondromalaica of the patellae.  Therefore, no 
further development of the record is required with respect to 
the aforementioned claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 
(2004) (holding that the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).

With regards to the veteran's claim of entitlement to an 
initial (compensable) evaluation for service-connected scar, 
right thumb, once service connection is granted the claim is 
substantiated, and further VCAA notice as to the rating or 
effective date elements is not required.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In a January 2004 letter, the RO did provide the veteran with 
notice of the evidence necessary to substantiate entitlement 
to a higher initial rating.  The letter also advised the 
veteran of what evidence he was responsible for providing and 
what evidence VA would undertake to obtain, and told him to 
submit relevant evidence in his possession.

Although the January 2004 notice was not provided before the 
initial adjudication, any timing deficiency was cured by 
readjudication of the claim in an August 2006 statement of 
the case.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

Regarding VA's duty to assist the veteran with his claim for 
an initial (compensable) evaluation for service-connected 
scar, right thumb, all pertinent and identified records have 
been obtained.  He has also been afforded necessary 
orthopedic examinations.  In addition, the veteran gave 
testimony in support of his initial evaluation claim before 
the undersigned at a March 2006 hearing.

Accordingly, there is no further assistance that would be 
reasonably likely to substantiate the initial evaluation 
claim on appeal.

III.  Service Connection Claim 

Service connection will be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Except as 
otherwise noted, when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a claim, VA shall give the benefit of 
the doubt to the claimant. 38 U.S.C.A. § 5107.

Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for disability first 
diagnosed after service, when all the evidence, including 
that pertinent to service, shows that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (West 2002).

Service medical records are devoid of any subjective 
complaints or clinical findings of any right or left knee 
disability.  A June 1998 service separation examination 
reflects that the veteran's lower extremities were reported 
as "normal."  On a Report of Medical History, also dated in 
June 1998, the veteran initially indicated that he had a 
"trick" or locked knee, but then changed his answer.  He 
has since clarified that while he did not experience a trick 
or locked knee in service, he did experience pain and 
swelling.

Private and VA post-service treatment and examination 
reports, dating from August 1990 to September 2005, indicate 
that the veteran had received treatment for right and left 
knee pain beginning in 2002.  The veteran reported a history 
of left knee pain since 1994.

In January 2004, an employer reported that in the spring of 
1999, the veteran made him aware that he had knee problems.

A February 2004 VA physician's letter contains a diagnosis of 
"bilateral chondromalacia."

The veteran has reported, in written statements and 
testimony, that he has had pain and swelling in his knees 
since service.  (T. at pg. 4).  The veteran is competent to 
report that he experienced these symptoms in service.

In a February 2004 letter, a VA physician opined that the 
veteran had bilateral chondromalacia that was related to his 
period of military service.  

The current medical records document current disabilities of 
both knees, namely chonromalacia.  The veteran's reports of 
pain and swelling in service provide competent evidence of an 
in-service disease or injury.  His report of a continuity of 
symptomatology, the employer's report of symptoms within a 
few months of service separation, and the opinion of the VA 
doctor, serve to show a link between the current disabilities 
and service.

The lack of medical records for several years after service, 
constitutes evidence against the claim, but the Board finds 
that the evidence is in equipoise.  Resolving reasonable 
doubt in the veteran's favor, the claim for bilateral knee 
disability, currently diagnosed as chondromalacia of the 
patella, is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  Initial Evaluation Claim

General laws and regulations 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In the case of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings. 
Fenderson v. West, 12 Vet. App. 119 (1999).

Scar Criteria 

The service-connected scar of the right thumb has been 
evaluated as noncompensably disabling under 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2006). 

Under Diagnostic Code 7805, scars may be rated on the basis 
of limitation of function of the affected part.  38 C.F.R. § 
4.118, Diagnostic Code 7805 (2006).

In this case, limitation of function is currently evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5224 (2006), 
ankylosis of individual digits.  Under this diagnostic code, 
favorable and unfavorable ankylosis of the major or minor 
thumb warrants 10 and 20 percent evaluations respectively.  
Id.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5228 (2006), 
limitation of motion of individual digits, a 10 percent 
evaluation will be assigned for limitation of the major or 
minor thumb with a gap of one to two inches (2.5 to 5.1 
centimeter) between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers.  A 20 percent 
evaluation will be assigned for limitation of motion of the 
major or minor thumb with a gap of more than two inches (5.1 
centimeters) between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers.  Id.

The evidence of record reflects that the on VA examination in 
October 2003, the veteran was able to touch his thumb to all 
of the fingers.  He was limited by three-fourths of an inch 
of being able to touch the right thumb to the palm crease of 
his right hand.  Thus, the service-connected right thumb scar 
does not meet or approximate the criteria for a 10 percent 
evaluation under Diagnostic Codes 5224 or 5228.

That same examination report, however, reflects that the 
right thumb scar was superficial with pain in the area with 
movement.  These clinical findings are consistent with the 
veteran's March 2006 testimony that he has pain from his 
right thumb into his wrist (T. at pg. 13).  

Under 38 C.F.R. § 4.118, Diagnostic Code 7804, a superficial 
scar that is painful warrants a 10 percent evaluation.  The 
VA examination and the veteran's testimony support a finding 
that the thumb scar is painful.  Thus, the Board finds that 
the preponderance of the evidence supports an award of an 
initial 10 percent evaluation for a superficial scar that is 
painful on examination.  

An initial rating in excess of 10 percent is not warranted 
for the service-connected right thumb scar under 38 C.F.R. 
§ 4.118, Diagnostic Code 7801, scars, other than head, face, 
or neck, that are deep or that cause limited motion.  Under 
that code, a 20 percent evaluation requires that the scar be 
deep or cause limitation of motion, and exceed an area of 12 
square inches (77 square centimeters).  In support of the 
foregoing determination, when evaluated by VA in October 
2003, the veteran's right thumb scar was found to have been 
superficial and measured 1.5 inches in length and 1/16 inches 
in width.  Thus, the service-connected right thumb scar does 
not meet or approximate the criteria for a 20 percent 
evaluation under Diagnostic Code 7801.  Id. 

Finally, as the 10 percent rating is the maximum rating 
available under 38 C.F.R. § 4.118, Diagnostic Codes 7802 and 
7803, higher initial evaluations are not warranted under 
either of those codes. 

Since this claim deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether "staged rating" as addressed 
by the Court in Fenderson, 12 Vet. App. 119 would be in 
order.  The Board finds that the 10 percent evaluation 
appropriately reflects the highest level of disability caused 
by the veteran's service-connected scar, right thumb injury 
since his claim for service connection-October 22, 2002.

Extraschedular consideration

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  The veteran's scar of the right 
thumb has not required any periods of hospitalization nor has 
it caused him to lose time from his most recent employment as 
a truck switch operator.  The record does not suggest "marked 
interference" with employment.  Therefore, referral for 
consideration of an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Service connection for bilateral knee disability, namely 
chondromalacia of the patella, is granted. 

From October 22, 2002, an initial 10 percent evaluation for 
scar, right thumb injury, is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


